EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 20, 2007, is made by and between Meade Technologies Inc., a Delaware corporation, having its principal place of business at 455 Broadway, 4th Floor, New York, New York 10012 (the “Company”), and Mr. Raymond B. Lang residing at 9 Amanda Court, Northport, New York 11768 (the “Executive”). RECITALS WHEREAS, the Company wishes to employ the Executive as the Chief Executive Officer of the Company; and WHEREAS, the Company desires to enter into this Agreement and to accept such employment and service, subject to the terms set forth herein; WHEREAS, the Executive agrees to accept such employment by the Company on the terms set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, and other good and valuable consideration, the receipt and sufficiency of which is mutually acknowledged, the Company and the Executive hereby agree as follows: SECTION 1: CERTAIN DEFINITIONS. 1.1 “Effective Date” shall mean the first day of Executive’s employment, which shall be February 1, 2008. 1.2 “Employment Period” shall mean the period of time beginning on the Effective Date and ending on the third anniversary of the Effective Date, unless terminated earlier in accordance with Section 5. 1.3 “Board” shall mean the Board of Directors of the Company. 1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended. 1.5 “Specified Employee” shall mean a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, as determined by the Compensation Committee of the Board of Directors. SECTION 2: EMPLOYMENT. Subject to the terms and conditions provided herein, the Company hereby agrees, during the Employment Period, to employ the Executive as its Chief Executive Officer. The Executive hereby agrees to accept such employment during the Employment Period. 1 SECTION 3: EMPLOYMENT DUTIES. During the Employment Period, the Executive shall have such duties and responsibilities as are assigned to the Executive by the Board and consistent with the normal and customary responsibilities and duties of a Chief Executive Officer of comparable companies. Executive shall take direction from and report to the Board. During the Employment Period, the Executive agrees to devote substantially all of his business attention and time to the business and affairs of the Company and its subsidiaries, and to use the Executive’s reasonable best efforts to perform faithfully the duties and responsibilities assigned to the Executive under this Agreement. Notwithstanding the foregoing, it is expressly understood that (a) the Executive may devote a reasonable amount of time to the management of his investments and affairs and to such industry associations, charitable and civic endeavors as shall not interfere with the obligations set forth in this Agreement; (b) with the prior approval of the Board (which shall not be unreasonably withheld), the Executive may serve as a member of one or more boards of directors of companies that are not affiliated with the Company; and (c) the Executive shall have the right during the Employment Period to continue to serve as President of MKL Associates Inc. and fulfill all of the duties and responsibilities associated with that position provided that they do not interfere with the obligations set forth in this Agreement. SECTION 4: COMPENSATION. 4.1
